DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 12/22/21 regarding application 16/895815 that was initially filed on 6/8/20. Claims 24-30 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/22/21 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 24, 25, and 27 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over Helle et al., US 2013/0039423 A1 (hereinafter Helle) in view of Lim et al., US 2013/0136179 A1 (hereinafter Lim).

	As for claim 24, Helle discloses an apparatus, comprising: means for receiving ([0077], e.g., input 116) encoded video data ([0077], e.g., coded data stream) organized as a plurality of groups ([0214], e.g., internal nodes) of pixels in each frame ([0062], e.g., picture), each group having a plurality of subgroups ([0214], e.g., child node) of pixels; means for decoding ([0077], e.g., decoder) the encoded video data, the decoding using decoding parameters ([0201], e.g., coding parameters) including a prediction mode ([0214], e.g., inter-prediction and motion vector) derived respectively for subgroups; means for determining, from the encoded video data, for at least one group of the plurality of groups, a default prediction mode flag ([0214], e.g., sharing flag f) from a group-level syntax element, wherein a true value ([0215], e.g., true) for the default prediction mode flag indicates whether a constraint ([0214], e.g., share, note that sharing mandates the child nodes have inter-prediction modes) to only inter-prediction modes ([0214], e.g., inter-prediction) exists on a prediction mode for subgroups of the at least one group; means for, when the default prediction mode flag is true ([0215], e.g., true), determining the prediction mode ([0214], e.g., inter-prediction and motion vector) to be an inter-prediction mode ([0214], e.g., inter-prediction) for every subgroup in the group; and means for, when the default prediction mode flag is false ([0215], e.g., false), determining the prediction mode for at least one subgroup to be a prediction mode ([0215], e.g., not necessarily share the same inter-prediction mode).
	Helle does not explicitly disclose a prediction mode other than the inter-prediction modes from a corresponding subgroup-level syntax element in the encoded video data. 
	However, Lim teaches a prediction mode ([0112], e.g., intra prediction) other than the inter-prediction modes ([0112], e.g., inter prediction) from a corresponding subgroup-level ([0112], e.g., subblock) syntax element in the encoded video data ([0036], e.g., bitstream).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Helle and Lim before him/her to modify the sample region merging of Helle with the teaching of method and apparatus for encoding/decoding image using variable-size macroblocks of Lim with a motivation to increase encoding bitstream efficiency by using various prediction modes.

	As for claim 25, most of limitations of this claim have been noted in the rejection of Claim 24. In addition, Helle further discloses when the default prediction mode flag is true, the default prediction mode flag indicates a constraint on the prediction mode for all subgroups to be an inter prediction mode ([0214], e.g., inter-prediction).

	As for claim 27, most of limitations of this claim have been noted in the rejection of Claim 24. In addition, Helle further discloses the subgroup-level syntax element, from which prediction mode for the at least one subgroup is derived, is included in the encoded bitstream only when the default prediction mode flag is false ([0216], e.g., separate sharing flag).

	As for claim 28, most of limitations of this claim have been noted in the rejection of Claim 24. In addition, Helle further discloses the constraint ([0214], e.g., share, note that sharing mandates the child nodes have inter-prediction modes) on the prediction mode is a constraint to an inter-prediction mode ([0214], e.g., inter-prediction).
	Helle does not explicitly teach the subgroup-level syntactic element in the encoded video data corresponding to the at least one subgroup includes at least one value indicating a prediction mode other than an inter-prediction mode. 
	However, Lim teaches the subgroup-level syntactic element in the encoded video data corresponding to the at least one subgroup includes at least one value indicating a prediction mode ([0112], e.g., intra prediction) other than an inter-prediction mode ([0112], e.g., inter prediction).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Helle and Lim before him/her to modify the sample region merging of Helle with the teaching of method and apparatus for encoding/decoding image using variable-size macroblocks of Lim with a motivation to increase encoding bitstream efficiency by using various prediction modes.

	As for claim 29, most of limitations of this claim have been noted in the rejection of Claim 24. In addition, Helle further discloses the pixels of the subgroups of the at least one group are contiguous (Fig. 12B, note the contiguous nodes).

	As for claim 30, the claim recites an apparatus of the apparatus of claim 24, and is similarly analyzed.

	2.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Helle in view of Lim, and further in view of Li et al., US 2017/0054976 A1 (hereinafter Li).

	As for claim 26, most of limitations of this claim have been noted in the rejection of Claim 24. 
	Helle as modified by Lim does not explicitly teach the at least one group of pixels corresponds to a coding tree unit and the subgroups of pixels correspond to a coding unit (CU). 
	However, Li teaches the at least one group of pixels corresponds to a coding tree unit ([0053], e.g., coding tree units) and the subgroups of pixels correspond to a coding unit (CU) ([0053], e.g., coding unit).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Helle, Lim, and Li before him/her to modify the sample region merging of Helle with the teaching of encoder-side decisions for sample adaptive offset filtering of Li with a motivation to increase coding efficiency by increasing coding efficiency at coding tree unit and lower levels.

Response to Arguments
Applicant's arguments, filed 12/22/21, have been considered but are moot because the arguments do not apply to any of the citations being used in the current rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    US 2012/0230408 A1 discloses parsing friendly and error resilient merge flag coding in video coding. 
        2.    US 2013/0114712 A1 discloses an intermediate estimated prediction mode deriving section (124) for transforming a prediction mode of each neighbor partition into an intermediate prediction mode included in an intermediate prediction set which is a sum of prediction sets. 
        3.    US 2015/0381980 A1 discloses receiving an operating mode signal indicative of a determined operating mode associated with resource efficiency, and controlling a depth of block division for a block setting process based on the determined operating mode indicated by the operating mode signal. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485